                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DAARON SHEARS,                                 )
               Plaintiff,                       )
                                                )
        V.                                      )       Civil Action No.18-602
                                                )
 (C.O.) MOONEY,                                 )
                                                )
                       Defendant.               )

                                    MEMORANDUM ORDER

       Pending before the Court are three motions filed by Plaintiff Daaron Shears in which he

seeks appointment of counsel (ECF Nos. 103, 106, 107). For the reasons that follow, Plaintiffs

motions will be denied.

        Plaintiff, an inmate at the State Correctional Institutional ("SCI") Smithfield, initiated this

prose informa pauperis prisoner civil rights action alleging violations of the Eighth Amendment

to the United States Constitution which occurred at SCI Greene, where he was previously

incarcerated. 1 (ECF No. 64). Specifically, Plaintiff alleges that Defendant CO Mooney, a

corrections officer at SCI Greene, subjected him to cruel and unusual punishment by deliberately

slamming his hand shut in the wicket where Plaintiff had placed his breakfast tray. (Id. at 2, 4).

Plaintiff also claims that, after injuring his hand, Defendant acted with deliberate indifference to

Plaintiffs serious medical needs by failing to provide any first aid assistance. (Id. at 5).

       It is well-established that "[c ]ivil litigants have no constitutional or statutory right to

appointed counsel." Houser v. Folino, 927 F.3d 693, 697 (3d Cir. 2019) (citing Montgomery v.

Pinchak, 294 F.3d 492,498 (3d Cir. 2002)). Under 28 U.S.C. § 1915, however, courts have "broad


        1
          Plaintiff was granted in forma pauperis status on August 6, 2018. (ECF Nos. 15). The
operative pleading in this action, however, is Plaintiffs second amended complaint, which was
filed on January 1, 2019, and is docketed as the "Comprehensive Complaint." (ECF No. 64).
discretion to request an attorney to represent an indigent civil litigant." Tabron v. Grace, 6 F.3d

147, 153 (3d Cir. 1993); see 28 U.S.C. 1915(e)(l) ("The court may request an attorney to represent

any person unable to afford counsel."). The Third Circuit has instructed courts to follow a "two-

step process" in exercising that discretion. Folino, 927 F.3d at 697. First, the court must

"determine[] that the plaintiff's claim has arguable merit in fact and law .... " Tabron, 6 F.3d at

155. Second, if plaintiff's claim is meritorious, "the comi should then consider a number of

additional factors that bear on the need for appointed counsel." Id.

                 Those factors include:(1) the plaintiff's ability to present his or her
                 own case; (2) the complexity of the legal issues; (3) the degree to
                 which factual investigation will be necessary and the ability of the
                 plaintiff to pursue such investigation; (4) the amount a case is likely
                 to turn on credibility determinations; (5) whether the case will
                 require the testimony of expert witnesses; [and] (6) whether the
                 plaintiff can attain and afford counsel on his own behalf.

Folino, 927 F.3d at 697 (citing Parham v. Johnson, 126 F.3d 454, 457 (3d Cir. 1997) (citing

Tabron, 6 F.3d at 155-56, 157 n.5)). In addition to assessing these factors, known as the Tabron

factors, "courts should exercise care in appointing counsel because volunteer lawyer time is a

precious commodity." Id. at 700 (quoting Montgomery v. Pinchak, 294 F.3d 492, 494 (3d Cir.

2002)).

          Before turning to Plaintiff's pending motions seeking appointment of counsel, the Court

notes that prior to this ca~e being assigned to the undersigned on July 15, 2019, (ECF No. 95),

Plaintiff sought appointment of counsel on ten different occasions. (ECF Nos. 8, 9, 18, 20, 30, 43,

44, 71, 81, and 86). In denying those motions without prejudice to be raised at a later time, the

Court explained that Plaintiff's requests were premature because under the Court's local rules,

motions for the appointment of counsel submitted by incarcerated individuals who are proceeding

pro se are not granted until after the resolution of dispositive motions absent special circumstances.

(ECF Nos. 10, 22, 31, 45, 72, 82, and 93); see W.D. Pa. LCvR 10.C ("Absent special


                                                   2
circumstances, no motions for the appointment of counsel will be granted until after dispositive

motions have been resolved.")

        Plaintiff's most recent motion for appointment of counsel was denied in an order dated July

10, 2019. (ECF No. 93). As of the filing of the currently pending motions for appointment of

counsel, discovery is complete (ECF No. 101 ), but dispositive motions are not due until November

4, 2019. (ECF No. 91). Thus, Plaintiff's renewed motions are premature. Additionally, the docket

does not reflect any special circumstances that warrant the appointment of counsel. However,

instead of summarily denying Plaintiff's pending motions based on prior orders and the Court's

local rules, the Court will follow the two-step process outlined above because "Tabron applies to

successive requests for counsel the same as it applies to initial requests for counsel .... " Folino,

927 F.3d at 698.

       The Court takes no position at this juncture regarding whether Plaintiff's claim has any

arguable merit in law or fact, but instead will focus on consideration of the additional Tabron

factors. An analysis of these factors reveals that appointment of counsel at this time in this instance

is not warranted.

       The first and second Tabron factors, which concern Plaintiff's ability to present his case

and the complexity of the legal issues, weigh against appointment of counsel because Plaintiff has

demonstrated some understanding of the facts and the law. He has amended his complaint twice,

first to add a defendant (ECF No. 25), and then to remove that defendant (ECF No. 64) in response

to a motion to dismiss. (ECF No. 50). Additionally, Plaintiff's discovery requests (ECF Nos. 63,

74, 88) and his recently filed pre-trial statement (ECF No. 104) suggest that he has identified

relevant factual and legal issues, none of which are complex.

       The third factor, related to the degree of factual investigation needed for Plaintiff to pursue




                                                  3
his claims, also weighs against appointment of counsel. In this regard the Court makes two

observations. First, Plaintiffs claims are not of the type that "require extensive discovery and

compliance with complex discovery rules." Tabron, 6 F.3d at 156. Second, discovery is already

complete in this case.

       The Court is unable at this time to evaluate the fourth and fifth factors, i.e., whether (and

to what degree) will this case tum on credibility determinations or require the testimony of expert

witnesses, because Defendant has until November 4, 2019, to either move for summary judgment

or file a pretrial statement. (ECF No. 91).

       Finally, as to the sixth factor, because Plaintiff is incarcerated and has been granted in

forma pauperis status, the Court assumes that he cannot attain or afford counsel. While this one

factor may weigh in favor of appointment of counsel, when the Court evaluates all of the Tabron

factors, the balance weighs against the appointment of counsel. Given this conclusion, the Court

declines to exercise its discretion to request volunteer counsel to represent plaintiff in the

prosecution of this action "because volunteer lawyer time is a precious commodity." Folino, 927

F.3d at 700.

       Additionally, Plaintiff has not set forth any "special circumstances" that warrant granting

counsel at this time under the Court's local rules. Should Plaintiffs claims survive any dispositive

motion that may be filed and the case proceeds to trial, the Court may reconsider his request if all

of the circumstances warrant reconsideration.

       Accordingly, IT IS HEREBY ORDERED that Plaintiffs Motions to Appoint Counsel

(ECF Nos. 103, 106, 107) are DENIED without prejudice.

       In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(l), Rule 72(a) of the

Federal Rules of Civil Procedure and Local Rule 72.C.2, the parties are allowed fourteen (14) days




                                                 4
after being served with this Order to file objections. Any objections must be filed with Clerk of

Court and served upon all parties and must specifically designate the order or part thereof that is

objected to and the basis for the objection.


                                                    SO ORDERED this 30th day of October, 2019.




                                                    United States Magistrate Judge


Service by regular U.S. mail upon:

Daaron Shears
KV1912
SCI Smithfield
PO Box 999
1120 Pike Street
Huntington, PA 16652-1172




                                                5
